DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed September 21, 2022, with respect to the rejection of claims 8-9 under 112 due to the ordering/disposition of layers, and for plurality of resistors; and the clarity issue of claim 9 regarding “variable resistance element” have been fully considered and in combination with the amendments to claim 1 are persuasive.  The rejection of claims 8-9 under 112 due to the ordering/disposition of layers, and for plurality of resistors; and the clarity issue of claim 9 regarding “variable resistance element” have been withdrawn. 
Applicant's arguments filed September 21, 2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that figures 8-9 show “wherein a plurality of resistors having different resistance values are further provided between the first electrode and the electrochromic layer and/or a plurality of resistors having different resistance values are further provided between the electrolyte layer and the second electrode in the condition (1)” the examiner is unpersuaded.  Figure 9 is an approximate equivalent circuit and does not show the placement of resistors in the device.  Figure 8 fails to show any resistors between (1) the first electrode and the EC layer or (2) the second electrode and the electrolyte layer, see annotated figure A below.  There is no resistor(s) or resistor layer between electrode layer 110 and EC layer 120.  There is no resistor(s) or resistor layer between electrode layer 140 and electrolyte layer 130.  There is a layer between the voltage source and the electrode layer 140 that illustrates different resistors regions (i.e. claim 1 condition 1).  However, those resistive regions (a.k.a. resistors) are not disposed between layers as claimed in claim 8.  Accordingly, the objection to the drawings is maintained, as set forth below.  
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (different resistive regions)]
    PNG
    media_image1.png
    188
    659
    media_image1.png
    Greyscale

Figure A.  Annotated version of instant application figure 8b showing electrode layers 110 & 140, EC layer 120 and electrolyte layer 130 stacked one on top of another with no intervening resistors.


Regarding applicant’s argument that claims 8-9 are clear since a person of ordinary skill in the art would understand that the regions with different resistances could be understood to be the resistors, the examiner is unpersuaded.  Claim 1 condition 1 requires: “the first electrode and/or the second electrode each include a plurality of regions having different resistance values from an external power source.”  Claim 8 recites: “wherein a plurality of resistors having different resistance values are further provided between the first electrode and the electrochromic layer and/or a plurality of resistors having different resistance values are further provided between the electrolyte layer and the second electrode.”  Applicant argues:
As stated above, Figures 8 and 9 of the instant application illustrate that a plurality of regions of the first electrode and/or the second electrode having different resistance values can also be regarded as a plurality of resistors. In Figure 8, a plurality of regions of the block-shaped second electrode having different resistance values are illustrated in shading. In Figure 9, the plurality of regions having different resistance values of the second electrode are expressed as resistors. 
The examiner agrees that an electrode divided into regions with different resistances “can also be regarded as a plurality of resistors” in an equivalent circuit model, as seen in figure 9.  However, claim 8’s construction introduces a new element of “a plurality of resistors” in a different place than the electrode layer(s), i.e. between one of the electrodes and another layer.  The examiner is confused by applicant’s argument.  The argument seems to be indicating that one could consider the electrode as different resistors in an equivalent circuit model.  The examiner agrees.  However, claim 8 is a device claim.  If the claim 8 is indicating that possible modeling techniques for the device of claim 1 there would be no further structural or functional limitation to the device, per se.  The examiner cannot ignore that the claim introduces new elements with a specific and different placement in the device.  Neither the specification nor applicant’s argument has clarified the examiner’s understanding of this issue.  Therefore, the rejection for clarity issues are maintained as set forth below. 
Regarding applicant’s argument centered on claims 8-9 being enabled, the examiner is unpersuaded.  Applicant argues:
Even when the first electrode and/or the second electrode are full-surface electrodes, a person of ordinary skill in the art could easily appreciate that a plurality of regions having different resistance values of the first electrode and/or the second electrode could be formed by providing a plurality of resistors having different resistance values between the first electrode and the electrochromic layer and/or between the electrolyte layer and the second electrode while making reference to paragraph [0097] of the specification without reference to any illustrations.
Paragraph [0097] reads:
Embodiments in which the first electrode 110 and/or the second electrode 140 include a plurality of regions having different resistance values by the electrode shape have been described with reference to FIGS. 2 to 9, but the plurality of regions is not limited to this. A plurality of regions may be formed, for example, by providing a plurality of resistors having different resistance values between the first electrode 110 and the EC layer 120 and/or between the electrolyte layer 130 and the second electrode 140. Such a plurality of resistors can be semiconductor elements (varistors) or variable resistance elements.
Applicant’s argument removes the required condition 1 of claim 1 from what one skilled in the art would find enabling.  However, the combination of condition 1 of claim 1 and the limitations of claim 8, as discussed above, is not taught, nor is there a working example, failing Wands factors F & G.  The rejection for enablement is maintained as set forth below.
Applicant’s arguments, see remarks, filed September 21, 2022, with respect to the prior art rejections under 103 have been fully considered and are persuasive.  Particularly, the examiner agrees that the combination of Higuchi in view of Tsunoda (and/or Bjonard) no longer reads on amended claim 1.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Higuchi in view of Tsunoda and in further view of Armgarth, as set forth below.
Regarding applicant’s preemptive arguments that: “Armgarth is silent about giving the first electrode and/or the second electrode a fine or continuous variation in resistance values, thereby achieving the non-uniformity (gradual feel) of coloring and decoloring speed”, the examiner is unpersuaded.  Armgarth (as mention in the interview) is not used as an anticipating reference but as part of an obvious combination.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
 Regarding applicant’s preemptive arguments that the combination of Higuchi, Tsunoda and Armgarth (and Bjonard) being unobvious since the resulting effects of more complicated coloring and decoloring and non-uniformity (gradual feel) of coloring and decoloring speed are unexpected, the examiner is unpersuaded.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Further, applicant’s stated problem is electrochromic devices not being able to perform complicated coloring and decoloring such as gradation and non-uniformity, see instant application paragraph [0004].   Tsunoda teaches a similar device that reads on the electrode structure of condition 1, as set forth below.  Tsunoda provides a motivation to use this structure is to provide variations in the electro-optical effect, as set forth below.  Particularly, in listing the first four objectives of its invention, see column 2 line 33-column 3 line 5, notes the electro-optic effects includes: “to change continuously the brightness or color tone”, “having various brightnesses and/or a plurality of color tones different stepwise from each other is carried out, and not only simple characters and figures but also intricate pictures and patterns having various brightnesses and/or color tones can be displayed” and “displays an image which varies with a delay time, or at time intervals, without the aid of an electrical RC timer circuit or mechanical switching operation.”  These motivations directly address applicant’s stated problem.  Armgarth teaches a similar device that reads on the electrode structure of condition 2, as set forth below.  Armgarth paragraph [0024] provides a motivation to use this structure that since EC areas that are in contact with an electrolyte having higher ionic conductivity will colour/decolour faster than electrochromic areas that are in contact with an electrolyte having a lesser ionic conductivity, which makes possible different combinations of image elements with different colouring and decolouring speeds.  This motivation directly addresses applicant’s stated problem.  Thus, both Tsunoda and Armgarth have each provided a motivation to combine, which, in this case, further directly address applicant’s stated problem.  It is also noted that the features upon which applicant relies (i.e., more complicated coloring and decoloring and non-uniformity (gradual feel) of coloring and decoloring speed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 21, 2022 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein a plurality of resistors having different resistance values are further provided between the first electrode and the electrochromic layer and/or a plurality of resistors having different resistance values are further provided between the electrolyte layer and the second electrode in the condition (1)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 5-9 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1-2 and 5-7 “plurality of regions” has antecedent and clarity issues.  Claim 1 introduces “a plurality of regions” twice, once in lines 10-11 in relation to the electrodes and again in line 12 in relation to the electrolyte layer.  The subsequent appearances of “the plurality of regions” is confusing since it is not immediately clear which “plurality of regions” is referred to.  For purposes of examination the examiner will use “plurality of electrode regions” in claim 1 lines 10-11, 14, 15, claims 2 and 5-7; and use “plurality of electrolyte regions” in claim 1 lines 12, 17, 17-18 and 18.  
Claims 2, 5-9 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 1 and therefore have the same deficiencies.
Regarding claim 8 (dependent on 1) “wherein a plurality of resistors having different resistance values are further provided between the first electrode and the electrochromic layer and/or a plurality of resistors having different resistance values are further provided between the electrolyte layer and the second electrode” has clarity issues.  Claim 1 requires first and/or second electrodes have a plurality of regions with different resistance values.  It is unclear if the regions with different resistances are the resistors or if a new set of elements is being introduced.  The specification repeats this language and sheds no light on this issue.  Applicant’s remarks of September 21, 2022 indicate that the electrode(s) have a plurality of regions with different resistance values is the same as the plurality of resistors between said electrodes and the electrochromic and/or electrolyte layer(s), possibly as modeled in an equivalent circuit approximation, as seen in figure 9.  This has further confused the examiner, as discussed above.  Applicant’s remarks of September 21, 2022 further discuss a “full surface electrode” with plurality of different resistive areas between said full surface electrode(s) and the electrochromic and/or electrolyte layer(s).  This also has further confused the examiner, as discussed above.  Particularly, if the electrode is divided into regions with different resistive regions, which may be considered resistors, how are these “electrode resistors” different from the new, additional resistors in claim 8.  It is unclear if applicant is reconfiguring the electrodes to be uniform “full surface electrode” with a plurality of resistors with different resistance values between the “full surface electrode” and the electrochromic and/or electrolyte layer(s); or is renaming the electrodes’ plurality of regions having different resistance values as “plurality of resistors having different resistance values” or has the electrodes with a plurality of regions having different resistance values and the electrolyte layer and a plurality of resistors having different resistance values between said electrodes with a plurality of regions having different resistance values and the electrochromic and/or electrolyte layer(s).  In light of the specification, applicant’s remarks and the claim construction the examiner assumes the “plurality of resistors having different resistance values” are new/different elements than electrodes have a plurality of regions with different resistance values required by claim 1 and is disposed as claimed.
Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite, since it depends on claim 8 and therefore has the same deficiencies.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 8-9 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 8 “wherein a plurality of resistors having different resistance values are further provided between the first electrode and the electrochromic layer and/or a plurality of resistors having different resistance values are further provided between the electrolyte layer and the second electrode in the condition (1)” in combination with conditions (1) and (2) of claim 1 is not enabled.  The specification provides no instruction, example, drawings or explanation of how to make an electrochromic device with different resistors (1) between the first electrode and the electrochromic layer and/or (2) between the second electrode and the electrolyte layer, and where the first electrode and/or the second electrode each include a plurality of regions having different resistance values from an external power source, and the electrolyte layer includes a plurality of regions formed of different electrolyte materials each having a different ionic conductivity.  There is no teaching or example in the specification (failing at least Wands factors F & G) that would teach one skilled in the art how to make the claimed invention.  Considering all the evidence, as a whole, the examiner concludes that one of ordinary skill in the art would need to engage in undue experimentation to make or use the invention based on the content of the disclosure (Wands factor H), see MPEP 2164.01(a).
Claim 9 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement, since it depends on claim 8 and therefore have the same deficiencies.
Claims 8-9 are further rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement1. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 8, in light of the specification and applicant’s remarks filed September 21, 2022 the examiner asserts applicant provided adequate written description for an EC device fulfilling both conditions (1) and (2) as set forth in claim 1.  The examiner further asserts applicant provided adequate written description for an EC device with a uniform “full surface electrode” with a plurality of resistors with different resistance values between the “full surface electrode” and the electrochromic and/or electrolyte layer(s).  However, the examiner does not find adequate written description for an EC device with all three of these features.  Applicant appears to be mixing two embodiments without support in the specification, as originally filed, support for such a mixing is not expressly, implicitly, or inherently supported in the originally filed disclosure, nor has applicant has not pointed out where the amended claim is supported, see MPEP 2163.  It has been held that “it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation” Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998) and "examiner was explicit that while each element may be individually described in the specification, the deficiency was lack of adequate description of their combination" Hyatt v. Dudas, 492 F.3d 1365, 1371, 83 USPQ2d 1373, 1376-1377 (Fed. Cir. 2007).  For purposes of examination the examiner will assume support exists.
Claim 9 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description, since it depends on claim 8 and therefore have the same deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Insofar as they are understood claims 1-2, 5-7 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. foreign patent document JP2007112957A, of record, in view of Tsunoda et al. US Patent 4,035,060, of record, and in further view of Armgarth et al. US Patent Application Publication 2002/0126365, of record.
Regarding claims 1-2 and 6-7 Higuchi disclose an electrochromic (EC) device (title e.g. figure 3 electrochromic element 300) comprising: a first electrode (e.g. second transparent electrode 330); an electrochromic layer (e.g. polymer material 320) that is located on the first electrode (see figure 3) and formed of an electrochromic material (paragraphs [0076-78] describes operation of EC element 300 by a causing redox in layer 320); an electrolyte layer (e.g. electrolyte 340) located on the electrochromic layer (see figure 3); and a second electrode located on the electrolyte layer (e.g. first transparent electrode 310), wherein the electrochromic material (e.g. 320) contains an organic-metallic hybrid polymer containing an organic ligand and a metal ion coordinated to the organic ligand; and wherein the organic-metallic hybrid polymer is at least one organic-metallic hybrid polymer represented by a formula selected from the group consisting of Formula (I): 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    283
    444
    media_image3.png
    Greyscale
 (abstract “
    PNG
    media_image4.png
    286
    422
    media_image4.png
    Greyscale
”) in Formula (I), M denotes a metal ion (paragraph [0009] “M is the metal ion”), X denotes a counter anion (paragraph [0009] “a counter anion”), S denotes a spacer containing a carbon atom and a hydrogen atom or a spacer directly connecting two terpyridine groups to each other (paragraph [0009] “R is a carbon atom and Spacers containing hydrogen atoms or directly connecting turpyridyl groups”), R1 to R4 each independently denote a hydrogen atom or a substituent (paragraph [0009] “R1, R2, R3 and R4 are all identical, all different or partially identical hydrogen atoms, aryl or alkyl groups”), and n is an integer of 2 or more indicating a degree of polymerization (paragraph [0009] “n Is an integer of 2 or more representing the degree of polymerization”).
Higuchi does not disclose condition (1) where the first electrode and/or the second electrode each include a plurality of electrode regions having different resistance values from an external power source; and condition (2) where the electrolyte layer includes a plurality of electrolyte regions formed of different electrolyte materials; wherein the plurality of electrode regions are arranged so that a resistance value in each of the plurality of electrode regions sequentially increases in two or more directions from a region at one end toward a region at the other end in the condition (1); wherein each of the plurality of electrolyte regions has a different ionic conductivity, and the plurality of electrolyte regions are arranged so that an ionic conductivity in each of the plurality of electrolyte regions sequentially increases in two or more directions from the region at one end toward the region at the other end in the condition (2), as required in claim 1; wherein each of the plurality of electrode regions is an electrode having a block shape and/or a linear shape, as required in claim 2; wherein the plurality of electrode regions in the first electrode and the plurality of electrode regions in the second electrode face each other, as required in claim 6; and/or wherein each of the plurality of electrode regions is connected to the external power source in series or connected to the external power source in parallel, as required in claim 7.
Tsunoda teaches an electro-optic device including a first electrode (abstract “first electrode” e.g. figures 1-2 & 21-22 first electrodes a1-a4 or a21-a24), a second electrode (abstract “second electrode” e.g. second electrode b1 or b21-b22) and electrochromic material between (abstract “electro-optical matter which will show electro-optical phenomena by the application of electric field” and column 6 lines 54-56 “material having electrochrom effect” e.g. material 3); and further teaches the first electrode and/or the second electrode each include a plurality of electrode regions having different resistance values from an external power source (abstract e.g. a1-a4); wherein the plurality of electrode regions are arranged so that a resistance value in each of the plurality of electrode regions sequentially increases in two or more directions from a region at one end toward a region at the other end (e.g. areas in figures 1 & 21 change in two directions); wherein each of the plurality of electrode regions is an electrode having a block shape and/or a linear shape (see figures 1 & 21); wherein the plurality of electrode regions in the first electrode and the plurality of electrode regions in the second electrode face each other (abstract e.g. see figures 2 & 22); wherein each of the plurality of electrode regions is connected to the external power source (e.g. source Ed) in series (see figure 22) or connected to the external power source in parallel (see figure 2) for the purpose of dividing the power to different regions of the device to have different optical phenomenon (abstract & column 2 lines 3-15).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic device as disclosed by Higuchi to have the first electrode and/or the second electrode each include a plurality of electrode regions having different resistance values from an external power source; wherein the plurality of electrode regions are arranged so that a resistance value in each of the plurality of electrode regions sequentially increases in two or more directions from a region at one end toward a region at the other end, each of the plurality of electrode regions is an electrode having a block shape and/or a linear shape, the plurality of electrode regions in the first electrode and the plurality of electrode regions in the second electrode face each other and/or wherein each of the plurality of electrode regions is connected to the external power source in series or connected to the external power source in parallel as taught by Tsunoda, for the purpose of dividing the power to different regions of the device to have different optical phenomenon.
Tsunoda does not teach condition (2) where the electrolyte layer includes a plurality of electrolyte regions formed of different electrolyte materials; wherein each of the plurality of electrolyte regions has a different ionic conductivity, and the plurality of electrolyte regions are arranged so that an ionic conductivity in each of the plurality of electrolyte regions sequentially increases in two or more directions from the region at one end toward the region at the other end in the condition (2), as required in claim 1.
Armgarth teaches an electrochromic device (title) and further teaches an electrolyte layer includes a plurality of electrolyte regions formed of different electrolyte materials; and wherein each of the plurality of electrolyte regions has a different ionic conductivity (paragraph [0024] “use a combination of different solidified electrolytes, having different ionic conductivities”) for the purpose of having different combinations of image elements with different coloring and decoloring speeds (paragraph [0024]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic device as disclosed by Higuchi as modified by Tsunoda to have the electrolyte layer includes a plurality of electrolyte regions formed of different electrolyte materials; wherein each of the plurality of electrolyte regions has a different ionic conductivity as taught by Armgarth for the purpose of having different combinations of image elements with different coloring and decoloring speeds.
Armgarth does not teach the plurality of electrolyte regions are arranged so that an ionic conductivity in each of the plurality of electrolyte regions sequentially increases in two or more directions from the region at one end toward the region at the other end.  The combination of Higuchi, Tsunoda and Armgarth disclose the claimed invention including having the resistance values sequentially increase from a region at one end to the other end.  Further, to achieve a designed coloring/decoloring pattern would have given a person of ordinary skill good reason to pursue the known options within his or her technical grasp, including improved image quality.  "If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1397.  Success is anticipated since one would design the changes from the plurality of electrode regions and the changes from the plurality of electrolyte regions to have complementing coloring/decoloring effects.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic device as disclosed by the combination of Higuchi as modified by Tsunoda and Armgarth would have good reason to have the plurality of electrolyte regions are arranged so that an ionic conductivity in each of the plurality of electrolyte regions sequentially increases in two or more directions from the region at one end toward the region at the other end since one of ordinary skill would design the changes from the plurality of electrode regions and the changes from the plurality of electrolyte regions to have complementing coloring/decoloring effects.

Regarding claim 5 Higuchi as modified by Tsunoda and Armgarth disclose the EC device according to claim 1, as set forth above.  Higuchi, Tsunoda and Armgarth do not disclose or teach wherein each of the plurality of regions has a different resistance value in a range of 5 or more and 500 or less.  However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  In this case Higuchi as modified by Tsunoda and Armgarth has fulfilled the general conditions of the claim, as set forth above.  One would be motivated to have the resistance between 5 and 500 based on the electrode’s sheet resistance and size, for the purpose of maximizing speed and uniformity of the color change due to the redox reaction.  Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention for the plurality of regions has a different resistance value in a range of 5 or more and 500 or less for the purpose of maximizing speed and uniformity of the color change due to the redox reaction.

Regarding claim 17 Higuchi further disclose an electrochemical (EC) display system (line 635 “A plurality of such elements 300 may be combined and arranged in a matrix for use.”) comprising a power source (implicit since power is applied to cause redox reaction, see paragraphs [0076-78]) and an electrochromic (EC) display unit (e.g. 300), wherein the EC display unit includes a plurality of electrochromic (EC) devices (line 635 “A plurality of such elements 300 may be combined and arranged in a matrix for use.”), wherein each of the plurality of EC devices is the EC device according to claim 1 (as set forth above).

Insofar as they are understood claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. foreign patent document JP2007112957A, of record, in view of Tsunoda et al. US Patent 4,035,060, of record, and Armgarth et al. US Patent Application Publication 2002/0126365, of record, and in further view of Bjonard et al. US Patent Application Publication 2015/0362819, of record.
Regarding claims 8-9 Higuchi as modified by Tsunoda and Armgarth disclose the EC device according to claim 1, as set forth above.  Higuchi, Tsunoda and Armgarth do not disclose or teach wherein a plurality of resistors having different resistance values are further provided between the first electrode and the electrochromic layer and/or a plurality of resistors having different resistance values are further provided between the electrolyte layer and the second electrode, as recited in claim 8; and wherein each of the plurality of resistors is a variable resistance element, as recited in claim 9. 
Bjonard teaches and electrochromic device (title e.g. figures 11A-12C EC devices 1100 or 1220) including a first and second electrodes (e.g. 1104A & 1104B or 1242 & 1246) with an EC stack between (e.g. 1102 & 1244); and teaches a plurality of resistors (e.g. 1106A-C or 1248) having different resistance values (paragraph [0098] “conductive layer regions 1106A, 1106C have a different sheet resistance relative to conductive layer region 1106B”) with variable resistances (paragraph [0110] “different thicknesses of the conductive layer material 1248 in different regions of the conductive layer can cause the different regions to have different sheet resistances”) are further provided between the first electrode and the electrochromic layer (see figures 11B or 12C) for the purpose of selectively switch the various EC regions based at least in part upon application of voltage to one or more of the conductive layers (inter alia paragraph [0098]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic device as disclosed by Higuchi as modified by Tsunoda and Armgarth to have a plurality of resistors having different resistance values are further provided between the first electrode and the electrochromic layer and/or a plurality of resistors having different resistance values are further provided between the electrolyte layer and the second electrode wherein each of the plurality of resistors is a variable resistance element as taught by Bjonard for the purpose of selectively switch the various EC regions based at least in part upon application of voltage to one or more of the conductive layers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Armgarth US Patent Application Publication 2002/0134980, in regards to an electrochromic device with dynamic or variable coloring effects generated through use of a combination of different electrolytes having different ionic conductivities.
Berggren et al. US Patent Application Publication 2005/0068603, in regards to an electrochromic device with dynamic or variable coloring effects generated through use of a combination of different electrolytes having different ionic conductivities.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                                         November 1, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As a point of clarity the written description requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly and Co., Fed. Cir. 2010, see MPEP 2161.